Exhibit 99.1 INVESTOR CONTACT: MEDIA CONTACT: Melissa Napier Debra Ceffalio (847) 720-2767 (847) 720-1652 Melissa.Napier@usfoods.com Debra.Ceffalio@usfoods.com US Foods Reports First Quarter Fiscal 2017 Earnings ROSEMONT, Ill. (BUSINESS WIRE) May 9, 2017 – US Foods Holding Corp. (NYSE: USFD), one of the largest foodservice distributors in the United States, today announced results for the first quarter of fiscal 2017. First Quarter Highlights • Total case volume increased 4.3%; independent restaurant case volume increased 4.0%. • Net sales increased 3.5% to $5.8 billion. • Gross profit of $991 million increased 3.2%. • Operating income of $77 million decreased $8 million. • Net income of $27 million increased $14 million. • Adjusted EBITDA increased 6.1% to $215 million. • Diluted EPS of $0.12; Adjusted Diluted EPS of $0.18. CEO Perspective “Our business delivered solid results in the first quarter of fiscal 2017,” said President and CEO Pietro Satriano.“Solid volume growth with our targeted customer types helped us deliver Net sales growth of 3.5%, and our disciplined focus on improving profitability led to Adjusted EBITDA growth of over 6% against a strong fiscal 2016 first quarter.Our M&A pipeline remains active, and the two new acquisitions closed in the first quarter provide opportunities to increase our independent restaurant share and center of the plate capabilities in protein.We are confident that the continued execution of our strategy will drive solid results as the year progresses.” First Quarter Results Total case volume increased 4.3% from prior year, of which 2.7% was organic growth, and independent restaurant case volume increased 4.0%, of which 2.8% was organic growth. Continued growth with independent restaurants, healthcare, and hospitality customers, as well as select new national chain business, drove the strong first quarter volume increase. Net sales of $5.8 billion represent a 3.5% increase from prior year, driven by total case volume growth that was partially offset by year-over-year deflation in dairy, beef and produce as well as product mix 1 changes. Sales from acquisitions completed in the last 12 months boosted total Net sales by approximately 1.3%. Gross profit of $991 million increased $31 million, or 3.2% from prior year.The increase was driven by higher volumes combined with margin expansion initiatives, partially offset by the year-over-year change in the Last-in, first-out (LIFO) reserve. Gross profit as a percentage of Net sales was 17.1%. Adjusted Gross profit, which excludes the impact of LIFO, was $1.0 billion, a 5.5% increase from the prior year, driven by the Gross profit items discussed above. Adjusted Gross profit as a percentage of Net sales was 17.3%. Operating expenses were $915 million, an increase of 4.6% from prior year.The increase was primarily due to higher volumes combined with higher employee-related costs, and increased insurance related charges; these items were partially offset by progress on initiatives to reduce operating expenses. Adjusted Operating expenses for the quarter were $786 million, a 5.4% increase from prior year, driven by the Operating expense items discussed above. Operating income was $77 million, an $8 million decrease from prior year, predominantly driven by the $21 million negative year-over-year LIFO reserve impact as well as the drivers in Gross profit and Operating expenses discussed above. Net income for the quarter was $27 million, up from $13 million in the prior year. Adjusted EBITDA of $215 million increased $12 million, or 6.1% compared to prior year, driven by volume growth and the Adjusted Gross profit and Adjusted Operating expense factors discussed above. Diluted EPS was $0.12 and Adjusted Diluted EPS was $0.18. Cash Flows and Capital Transactions Cash flows from operating activities for first quarter of fiscal 2017 was $122 million, a decrease of $15 million from prior year, driven by increased working capital needs from the growth in sales. Cash capital expenditures for the quarter totaled $70 million, an increase of $33 million from prior year, due to the timing of payments made for assets acquired late in Q4 fiscal 2016 and increased capital spending, as planned. Net Debt at the end of the quarter was $3.7 billion, a decrease of $1.2 billion versus the comparable prior year period. The ratio of Net Debt to Adjusted EBITDA was 3.8x at the end of the quarter, down from 5.3x in the same period prior year. Outlook for Fiscal 2017 The company’s outlook for fiscal 2017, announced on February 15, 2017, remains unchanged. The company does, however, expect interest expense and cash taxes to be at the low end of the previously provided ranges. Please see the “Forward-Looking Statements” section in this release for a discussion of certain risks related to this outlook. We are not providing a reconciliation of our full year 2017 Adjusted EBITDA or Adjusted Diluted EPS outlook because we are not able to accurately estimate all of the adjustments on a forward-looking basis and such items could have a significant impact on our GAAP financial results as a result of their variability. 2 Conference Call and Webcast Information US Foods first quarter fiscal 2017 earnings call will be broadcast live via the Internet on May 9, 2017 at 9:00 a.m. CDT. The call can also be accessed live over the phone by dialing (855) 788-2805; the conference ID number is 35394299. The presentation slides reviewed during the webcast will be available shortly before that time. The webcast, slides, and a copy of this news release will be available in the Investor Relations section of our website for a limited period of time at www.usfoods.com/investors. About US Foods US Foods is one of America’s great food companies and a leading foodservice distributor, partnering with approximately 250,000 chefs, restaurants and foodservice operators to help their businesses succeed. With nearly 25,000 employees and more than 60 locations, US Foods provides its customers with a broad and innovative food offering and a comprehensive suite of e-commerce, technology and business solutions. US Foods is headquartered in Rosemont, IL, and generates approximately $23 billion in annual revenue. Discover more at www.usfoods.com. Forward-Looking Statements This press release contains “forward-looking statements” within the meaning of the federal securities laws, including those statements under “Outlook for Fiscal 2017”. Forward-looking statements include information concerning our liquidity and our possible or assumed future results of operations, including descriptions of our business strategies.These statements often include words such as “believe,” “expect,” “project,” “anticipate,” “intend,” “plan,” “estimate,” “target,” “seek,” “will,” “may,” “would,” “should,” “could,” “forecasts,” “mission,” “strive,” “more,” “goal,” or similar expressions. The statements are based on assumptions that we have made, based on our experience in the industry as well as our perceptions of historical trends, current conditions, expected future developments, and other factors we think are appropriate. We believe these judgments are reasonable. However, you should understand that these statements are not guarantees of performance or results.Our actual results could differ materially from those expressed in the forward-looking statements.There are a number of risks, uncertainties, and other important factors, many of which are beyond our control, that could cause our actual results to differ materially from the forward-looking statements contained in this release. Such risks, uncertainties, and other important factors include, among others: our ability to remain profitable during times of cost inflation/deflation, commodity volatility, and other factors; industry competition and our ability to successfully compete; our reliance on third-party suppliers, including the impact of any interruption of supplies or increases in product costs; risks related to our indebtedness, including our substantial amount of debt, our ability to incur substantially more debt, and increases in interest rates; restrictions and limitations placed on us by agreements and instruments governing our debt; any change in our relationships with group purchasing organizations; any change in our relationships with long-term customers; our ability to increase sales to independent restaurant customers; our ability to successfully consummate and integrate acquisitions; our ability to achieve the benefits that we expect from our cost savings initiatives; shortages of fuel and increases or volatility in fuel costs; any declines in the consumption of food prepared away from home, including as a result of changes in the economy or other factors affecting consumer confidence; liability claims related to products we distribute; our ability to maintain a good reputation; costs and risks associated with labor relations and the availability of qualified labor; changes in industry pricing practices; changes in competitors’ cost structures; our ability to retain customers not obligated by long-term contracts to continue purchasing products from us; environmental, health and safety costs; costs and risks associated with government laws and regulations, including related to environmental, health, safety, food safety, transportation, labor and employment, and changes 3 in existing laws or regulations; technology disruptions and our ability to implement new technologies; costs and risks associated with a potential cybersecurity incident; our ability to manage future expenses and liabilities associated with our retirement benefits and pension plans; disruptions to our business caused by extreme weather conditions; costs and risks associated with litigation; changes in consumer eating habits; costs and risks associated with our intellectual property protections; and risks associated with potential infringements of the intellectual property of others. For a detailed discussion of these risks and uncertainties, see the section entitled “Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2016, which was filed with the Securities and Exchange Commission (“SEC”) on February 28, 2017. All forward-looking statements made in this release are qualified by these cautionary statements. The forward-looking statements contained in this release speak only as of the date of this release.We undertake no obligation, other than as may be required by law, to update or revise any forward-looking or cautionary statements to reflect changes in assumptions, the occurrence of events, unanticipated or otherwise, or changes in future operating results over time or otherwise. Comparisons of results between current and prior periods are not intended to express any future trends, or indications of future performance, unless expressed as such, and should only be viewed as historical data. Explanation of Non-GAAP Financial Measures We provide Adjusted Gross profit, Adjusted Operating expenses, EBITDA, Adjusted EBITDA, Net Debt, Adjusted Net income and Adjusted Diluted Earnings per Share (EPS) as supplemental measures to GAAP measures regarding our operational performance. These non-GAAP financial measures exclude the impact of certain items and, therefore, have not been calculated in accordance with GAAP. We use Adjusted Gross profit and Adjusted Operating expenses to focus on period-over-period changes in our business and believe this information is helpful to investors. Adjusted Gross profit is Gross profit adjusted to remove the impact of Last-in, first-out (LIFO) reserve changes.Adjusted Operating expenses are Operating expenses adjusted to exclude amounts that we do not consider part of our core operating results when assessing our performance, as well other items noted in our debt agreements. We believe EBITDA and Adjusted EBITDA provide meaningful supplemental information about our operating performance because they exclude amounts that we do not consider part of our core operating results when assessing our performance. Examples of items excluded from Adjusted EBITDA include Restructuring charges, Loss on extinguishment of debt, Sponsor fees, Share-based compensation expense, Pension settlements, the non-cash impacts of LIFO reserve adjustments, Business transformation costs (business costs associated with the redesign of systems and processes), and other items as specified in our debt agreements.
